DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-32 are pending.
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in light of the Applicant’s persuasive argument and explanation of supports in the specification.
Applicant’s arguments in the Remarks filed on 12/13/2021, with the regard to rejection under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al (US 2017/0001111) in view of Muller (US 2019/0201786) and further in view of Sanghavi et al (US 2020/0154155).
Regarding claim 1, Willette discloses a method for making context-based action suggestions, the method comprising:
storing data regarding activities in memory, each activity associated with an interactive content title and a plurality of actions (Figure 3B; ¶ [0060]-[0063] and ¶ [0131]-[0141] for receiving and storing game metadata regarding game states and game events which each associated with interactive game ID and one or more actions such as begin/resume or step into a game play), wherein each action corresponds to a different way of launching the associated activity (¶ [0069]-[0070] for leveraging to allow spectators to view, order, purchase demo or full versions of games or to join or step into games);
receiving information regarding a current user status of a user for each activity (Figures 3C-3D; ¶ [0115]-[0117], ¶ [0122]-[0125], ¶ [0143]-[0149], ¶ [0157]-[0169] for receiving participant’s information for each game state and game event); 

displaying a subset of the actions for the subset of the identified activities (Figures 14 and 18).
Willette is silent about user status includes a device status of a device associated with the user, and silent about filtering and displaying a subset of the filtered actions.
Muller discloses user status or profile information includes a device status information of a user device (¶ [0171]-[0172]). Muller also discloses filtering and displaying a subset of the filtered actions (¶ [0123]-[0125], ¶ [0181] and ¶ [0295]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Willette system with the teaching of Muller, so to enhance user’s viewing experience and user’s convenience.
Sanghavi discloses identifying a playlist of game contents/activities has a playtime estimate that meets a playtime thresholds (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Willette in view of Muller system with the teaching of Sanghavi, so to provide an alternative way of refining a subset of game activities to be provided.



Regarding claim 3, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein displaying a subset of the filtered actions displays a priority action and activity information associated with the priority action for each identified activity (taught by Muller; ¶ [0143] and ¶ [0230]-[0231]).

Regarding claim 4, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 3. The combined system further discloses receiving an updated user status, identifying a new set of activities available to the user based on the updated user status, filtering the actions available to the user based on the updated user status for each new identified activity; and displaying a new priority action and new activity information for each new identified activity (taught by Willette; ¶ [0060], ¶ [0070]-[0071], ¶ [0081], ¶ [0106] and ¶ [0115]; and taught by Muller; ¶ [0192], ¶ [0196] and ¶ [0211]).

Regarding claim 5, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 1. The combined system 

Regarding claim 6, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 1. The combined system further discloses prioritizing each of the identified available activities based on the current user status for each activity and user information (taught by Willette; ¶ [0060]-[0061], ¶ [0070]-[0071], ¶ [0106] and ¶ [0178]-[0180]; and taught by Muller; ¶ [0054], ¶ [0094], ¶ [0172] and ¶ [0281]).

Regarding claim 7, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein prioritizing each of the identified available activities is based on at least one of mode of play, an availability of peers, peer status within the identified one or more of the interactive content titles, a predicted available playtime of the user, a user preferred content, currently viewed content of the user, a preferred user activity type, frequency of user interaction with each identified activity, frequency of peer interaction with each identified activity, recent user interaction with each identified activity, recent peer interaction with each identified activity, and a respective level of how new each activity is (taught by Muller; ¶ [0094], ¶ [0172] and ¶ [0281]).



Regarding claim 9, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 8. The combined system further discloses setting the playtime threshold based on the predicted available playtime of the user (taught by Muller; ¶ [0270] and ¶ [0288]; and taught by Sanghavi; ¶ [0035]-[0036]).

Regarding claim 10, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 9. The combined system further discloses identifying the predicted available playtime of the user based on one or more of a schedule of the user, a calendar of the user, and historical user activity at one or more times of day (taught by Muller; ¶ [0270] and ¶ [0288]).

Regarding claim 11, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein prioritizing each of the identified available activities based on the currently viewed content further prioritizes the filtered actions based on the type of 

	Regarding claim 12, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the current user status includes a location of an associated game character within an environment of the interactive content title, and wherein prioritizing each of the identified available activities is further based on a distance between a respective location of each activity and the location of the game character (taught by Muller; Figure 4; ¶ [0120] and ¶ [0129]).

Regarding claim 13, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the subset of filtered actions is displayed on a mobile device and includes at least one mobile action (taught by Willette; ¶ [0056] and ¶ [0079]).

Regarding claim 15, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 13. The combined system further discloses receiving a selection of the at least one mobile action; launching a mobile application that streams the activity associated with the selected mobile action 

Regarding claim 16, Willette in view of Muller and further in view Sanghavi discloses the method as discussed in the rejection of claim 13. The combined system further discloses receiving a selection of one of the at least one mobile action; and transferring control of the activity associated with the selected mobile action to a console associated with the mobile device (taught by Muller; Figure 1B and ¶ [0095]-[0096]).

Regarding claims 17-28 and 30-31, all limitations of claims 17-28 and 30-31 are analyzed and rejected corresponding to claims 1-13 and 15-16 respectively.

Regarding claim 32, all limitations of claim 32 are analyzed and rejected corresponding to claim 1.

Allowable Subject Matter

Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.